NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                             _______________

                                    No. 20-3519
                                  _______________

        CIGAR ASSOCIATION OF AMERICA, INC.; ITG CIGARS, INC.;
               SWEDISH MATCH NORTH AMERICA, LLC;
                   SWISHER INTERNATIONAL, INC.

                                          v.

         CITY OF PHILADELPHIA; COMMISSIONER PHILADELPHIA
                   DEPARTMENT OF PUBLIC HEALTH,
                                        Appellants
                          _______________

                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                      (D.C. Civil Action No. 2-20-cv-03220)
                   District Judge: Honorable Gene E.K. Pratter
                                _______________

                                Argued: June 23, 2021

                   Before: CHAGARES, PORTER, and ROTH,
                               Circuit Judges.

                              (Filed: November 24, 2021)
                                   _______________

Kelly S. Diffily [ARGUED]
CITY OF PHILADELPHIA LAW DEPARTMENT
1515 Arch Street, 17th Floor
Philadelphia, PA 19102

     Counsel for Appellants
Mark A. Aronchick
Andrew M. Erdlen
John S. Summers [ARGUED]
HANGLEY ARONCHICK SEGAL PUDLIN & SCHILLER
One Logan Square
18th & Cherry Streets, 27th Floor
Philadelphia, PA 19103

              Counsel for Appellees
                                      ______________

                                         OPINION
                                      ______________

PORTER, Circuit Judge.

       Faced with a sharp increase in the public’s use of flavored tobacco products, the

City of Philadelphia enacted Ordinance 180457 in December 2019. The measure bans the

sale of tobacco products with “characterizing flavors,” defined as any “taste or aroma,

other than the taste or aroma of tobacco.” Phila., Pa., Code § 9-639 (2021).

       A group of cigar manufacturers, importers, and distributors sued Philadelphia in

the Philadelphia Court of Common Pleas, seeking declaratory and injunctive relief

against the Ordinance, as well as money damages. Philadelphia removed the action to

federal court. The plaintiffs then moved for a preliminary injunction.

       The District Court granted the plaintiffs’ motion. See Cigar Ass’n of Am. v. City of

Philadelphia, 500 F. Supp. 3d 428 (E.D. Pa. 2020). It ruled that the Ordinance was

preempted by Pennsylvania state law and that the plaintiffs would suffer unrecoverable




 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.

                                             2
economic loss unless an injunction issued. From the District Court’s injunction order,

Philadelphia brings this interlocutory appeal. We will affirm.

                                              I

       Pennsylvania law prohibits the sale of tobacco to minors. But Philadelphia

considers state law to be inadequate to deal with the health consequences of tobacco use

by both minors and adults. According to Philadelphia, most of the youth who have used

tobacco report starting with a flavored tobacco product. This problem is worse in

minority and low-income neighborhoods.

       To combat this public health threat, Philadelphia passed the law at issue, which

prohibits the sale of tobacco products with a taste or aroma other than that of tobacco.

Phila., Pa., Code § 9-639. The Ordinance includes a narrow exception for “Tobacco

Products Distribution Business[es],” defined as businesses closed to minors that derive

ninety percent or more of their sales from tobacco products and do not sell food. Id.

       As noted, the District Court granted the plaintiffs’ motion for a preliminary

injunction. Cigar Ass’n of Am., 500 F. Supp. 3d at 438. The court began its analysis with

a discussion of the two Pennsylvania statutes at issue: 53 Pa. Cons. Stat. § 301 and 18 Pa.

Cons. Stat. § 6305. Id. at 430. The first statute is the preemption provision. It provides,

with exceptions not relevant here, that “the provisions of [18 Pa. Cons. Stat. § 6305]

(relating to sale of tobacco products) shall preempt and supersede any local ordinance or

rule concerning the subject matter of [section 6305].” 53 Pa. Cons. Stat. § 301(a). The

second statute, section 6305, contains five prohibitions related to the sale of tobacco,

three of which expressly mention minors. 18 Pa. Cons. Stat. § 6305.


                                              3
       To resolve the legality of the Ordinance, the court answered two questions. Cigar

Ass’n of Am., 500 F. Supp. 3d at 430. First, what is section 6305’s subject matter? Id.

Second, does the Ordinance concern that subject matter? Id. The court concluded that the

subject matter of section 6305 is “youth access to tobacco,” and that the Philadelphia

Ordinance does concern that subject matter. Id. at 430–31. Accordingly, the plaintiffs

demonstrated a likelihood of success on the merits of their preemption claim. Id. at 431–

35. Turning to the issue of irreparable harm, the court concluded, based on a report from

an expert for the plaintiffs, that the plaintiffs would suffer substantial economic harm if

the Ordinance were to go into effect, and that the harm would be unrecoverable because

of Philadelphia’s Eleventh Amendment immunity from suit for money damages. Id. at

436–37.

       The District Court then found that “the balance of the equities and the public

interest both weigh in favor of an injunction.” Id. at 437. The court declined to “second-

guess” the General Assembly’s judgment “that it is in the public interest to preempt

enactments like the Ordinance at issue in this case.” Id. at 438. Having determined that all

factors favored a preliminary injunction, the District Court issued one. Id.

       This interlocutory appeal followed.

                                              II

       This case was removed to the District Court under 28 U.S.C. §§ 1441 and 1446.

We have appellate jurisdiction under 28 U.S.C. § 1292(a)(1). “When reviewing a district

court’s grant of a preliminary injunction, we review the court’s findings of fact for clear

error, its conclusions of law de novo, and the ultimate decision granting the preliminary


                                              4
injunction for an abuse of discretion.” Bimbo Bakeries USA, Inc. v. Botticella, 613 F.3d

102, 109 (3d Cir. 2010). A district court abuses its discretion when it issues an injunction

based “‘on an erroneous view of the law or on a clearly erroneous assessment of the

evidence,’ which includes an improper application of the correct law to the facts.” Hope

v. Warden York Cnty. Prison, 972 F.3d 310, 320 (3d Cir. 2020) (citation omitted)

(quoting Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990)). A district court’s

factual finding is clearly erroneous “when although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite and firm conviction that a

mistake has been committed.” Id. (internal quotation marks omitted) (quoting United

States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

                                             III

       “Preliminary injunctive relief is ‘an extraordinary remedy’ and ‘should be granted

only in limited circumstances.’” Kos Pharms., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d

Cir. 2004) (quoting Am. Tel. & Tel. Co. v. Winback & Conserve Program, Inc., 42 F.3d

1421, 1426–27 (3d Cir. 1994)). A party seeking a preliminary injunction “must meet the

threshold for the first two ‘most critical’ factors: it must demonstrate that it can win on

the merits (which requires a showing significantly better than negligible but not

necessarily more likely than not) and that it is more likely than not to suffer irreparable

harm in the absence of preliminary relief.” Reilly v. City of Harrisburg, 858 F.3d 173,

179 (3d Cir. 2017) (footnote omitted).1 “If these gateway factors are met, a court then


1
 We noted in Reilly that “the availability of money damages for an injury typically will
preclude a finding of irreparable harm.” Reilly, 858 F.3d at 179 n.4. Philadelphia

                                              5
considers the remaining two factors”—the balance of the equities and the public

interest—“and determines in its sound discretion if all four factors, taken together,

balance in favor of granting the requested preliminary relief.” Id.

       Philadelphia argues that the plaintiffs failed to establish either of the first two

gateway factors, so the entry of a preliminary injunction was an abuse of discretion. We

disagree.

                                              A

       We begin with the merits. “As a city of the first class pursuant to the First Class

City Home Rule Act, Philadelphia ‘may exercise all powers and authority of local self-

government and shall have complete powers of legislation and administration in relation

to its municipal functions.’” Holt’s Cigar Co. v. City of Phila., 10 A.3d 902, 906 (Pa.

2011) (footnote omitted) (quoting 53 Pa. Cons. Stat. § 13131). “Under the concept of

home rule, the ability of a locality to exercise municipal functions is limited only by its

home rule charter, the Pennsylvania Constitution, and enactments of the General

Assembly.” Id. The General Assembly is empowered by the Pennsylvania Constitution to

“deny ‘at any time’ powers that otherwise may have been reserved to a home rule

municipality.” Mitchell’s Bar & Rest., Inc. v. Allegheny Cnty., 924 A.2d 730, 739 (Pa.

Commw. Ct. 2007) (quoting Pa. Const. art. IX, § 2). “Under the doctrine of preemption,

‘[a] municipality may not exercise power or authority in violation of the preemption




contends that the plaintiffs deceived the District Court by withdrawing certain damages
claims. But the record suggests that the plaintiffs withdrew those claims because they
believed those claims were meritless.

                                               6
doctrine, which provides that when the legislature has preempted a field the state has

retained all regulatory and legislative power for itself and therefore prohibits local

legislation in that area.’” Id. at 736–37 (alteration in original) (quoting Nutter v.

Dougherty, 921 A.2d 44, 56 (Pa. Commw. Ct. 2007) (en banc)).

       “When examining an express preemption clause,” Pennsylvania courts “focus on

[its] plain wording . . . , which necessarily contains the best evidence of the legislature’s

pre-emptive intent.” JoJo Oil Co. v. Dingman Twp. Zoning Hearing Bd., 77 A.3d 679,

690 (Pa. Commw. Ct. 2013). The express preemption clause at issue provides that “the

provisions of [18 Pa. Cons. Stat. § 6305] (relating to sale of tobacco products) shall

preempt and supersede any local ordinance or rule concerning the subject matter of

[section 6305].” 53 Pa. Cons. Stat. § 301(a). Section 6305, in turn, contains five

prohibitions: (1) “sell[ing] a tobacco product to any minor”; (2) “furnish[ing], by

purchase, gift or other means, a tobacco product to a minor”; (3) “locat[ing] or plac[ing] a

vending machine containing a tobacco product in a location accessible to minors”;

(4) “display[ing] or offer[ing] a cigarette for sale out of a pack of cigarettes”; or

(5) “display[ing] or offer[ing] for sale tobacco products in any manner which enables [a

customer] . . . to physically handle tobacco products prior to purchase unless the tobacco

products are located within the line of sight or under the control of a cashier or other

employee during business hours, except[ing] . . . retail stores which derive 75% or more

of sales revenues from tobacco products.” 18 Pa. Cons. Stat. § 6305(a). Section 6305 also

requires that a minor’s parent or guardian be notified in the event of a violation of the

statute by the minor, provides retailers with an affirmative defense if they take certain


                                               7
measures aimed at preventing tobacco sales to minors, and authorizes compliance checks.

Id. § 6305(c)(1), (f), (g).

       We must first identify the subject matter of section 6305. The District Court

looked “to the entirety of § 6305” and concluded that “its subsections work together to

combat a common subject matter: youth access to tobacco.” Cigar Ass’n of Am., 500 F.

Supp. 3d at 434. Attacking this conclusion, Philadelphia contends that section 301 only

“preempts local legislation concerning the narrow areas that Section 6305 explicitly

regulates.” Appellants’ Br. 26. Because the Ordinance simply “restricts in what stores

lawful adult purchasers can buy flavored cigars,” it “does not touch on any of the specific

items identified in Section 6305.” Id. at 27.

       Philadelphia’s view is unpersuasive. The word “subject” signals that we must look

beyond the specific prohibitions contained in section 6305 to the general “matter of

concern” of the statute. Subject, Black’s Law Dictionary (11th ed. 2019). The

Commonwealth Court of Pennsylvania’s decision in Mitchell’s Bar confirms this

understanding. There, the General Assembly enacted a statute requiring some restaurants

to create smoking and non-smoking areas. Mitchell’s Bar, 924 A.2d at 733. Allegheny

County, finding that measure inadequate to deal with the negative health consequences of

smoking, adopted a measure that completely banned indoor smoking in public places,

including restaurants. Id. at 734–35. A restaurant sued Allegheny County, arguing that its

ban was invalid under a state statute preempting “any local ordinance or rule concerning

the subject matter of” the law requiring the establishment of smoking and non-smoking

areas in some restaurants. Id. at 737 (internal quotation marks omitted) (quoting 35 Pa.


                                                8
Cons. Stat. § 1235.1(a)). The Commonwealth Court looked to the text, title, and purpose

of the state law, and concluded that the law’s subject matter was “indoor smoking in

restaurants.” Id. The court did not restrict the “subject matter” of the state law to the

“narrow area[]” explicitly regulated by the statute, as Philadelphia urges us to do in this

case. Appellants’ Br. 26. Instead, “it defined the subject matter at a high enough level of

generality to succinctly communicate its essence, but also a low enough level of

generality to remain tethered to the specific provisions of each subsection.” Cigar Ass’n

of Am., 500 F. Supp. 3d at 432. We do the same here. Because section 6305’s various

subsections are plainly aimed at preventing and punishing tobacco use by minors, the

subject matter of section 6305 is youth access to tobacco.

       Two other considerations bolster this conclusion. First, section 301 preempts local

laws that concern the subject matter of section 6305. But Philadelphia’s position is that

section 6305 essentially has multiple subject matters, with each prohibition contained in

section 6305(a) being a different one. This renders Philadelphia’s position in tension with

the text of section 301, which contemplates only one subject matter. Second, section 6305

appears in Chapter 63 of the Crimes and Offenses title of the Pennsylvania consolidated

statutes, which is entitled “Minors.” Its placement there suggests that section 6305 is, in

fact, about youth access to tobacco.

       As a fallback position, Philadelphia contends that even if the subject matter of

section 6305 is youth access to tobacco, the Ordinance is still valid because it does not

concern that subject matter. Rather, the “Ordinance restricts where lawful adult




                                              9
purchasers can get flavored cigars in Philadelphia; it facially does nothing to regulate

youth access to tobacco.” Appellants’ Br. 30 (emphasis omitted).

       That argument is also unpersuasive. The Ordinance itself expresses concern about

youth access to tobacco, including that many “adult smokers started smoking by age 18”

and that “many young people are able to access tobacco products without directly

purchasing them.” Phila., Pa., Ordinance 180,457 (Dec. 18, 2019). In fact, Philadelphia

states expressly that its Ordinance is “complementary” to “efforts to reduce the overall

availability of flavored tobacco products in Philadelphia,” including their availability to

minors. Id. Just like Allegheny County in Mitchell’s Bar, Philadelphia found a state

measure inadequate to deal with a problem and sought to impose its own additional

requirements. The plain text of the preemption provision forbids it from doing so.

       Philadelphia repeatedly insists in its briefing that what matters for preemption

purposes “is what the Ordinance does, not the goals of the Councilmembers who passed

it into law.” Appellants’ Br. 31; see Reply Br. 6 (urging this Court to disregard the

Philadelphia City Council’s hope that the Ordinance would produce “a reduction in youth

smoking”). But a law’s operative provisions (i.e., the things it actually permits or forbids)

are typically tied to its purpose. The Ordinance is no exception. By restricting the sales of

flavored tobacco products to “Tobacco Products Distribution Business[es],” which by

definition must “prohibit[] minors from entering” their establishments, the Ordinance

deploys a regulation aimed at stopping youth from accessing tobacco that is not

sanctioned by state law. Phila., Pa., Code § 9-639. Whereas flavored tobacco products

would otherwise be available for purchase in stores where minors could lawfully


                                             10
purchase products like gum, candy, and soda (and could seek illicit access to tobacco),

the Ordinance ensures that such products will be available only in places where minors

may not enter. Philadelphia’s acknowledgment in its opening brief “that one purpose of

the Ordinance was to deter youth smoking,” combined with the fact that what the

Ordinance actually does is restrict the ability of minors to access tobacco, fatally

undermines its claim that the Ordinance does not so much as “concern” youth access to

tobacco. Appellants’ Br. 31 (emphasis omitted).

       In sum, the plaintiffs have shown that they are likely to succeed on the merits of

their claim that the Ordinance is preempted by section 301.2

                                             B

       We turn now to the question of irreparable harm. A plaintiff seeking a preliminary

injunction bears the burden of showing a likelihood that it will experience harm that

cannot adequately be compensated after the fact by monetary damages. See Winter v.

Nat’l Res. Def. Council, Inc., 555 U.S. 7, 22 (2008); Adams v. Freedom Forge Corp., 204

F.3d 475, 484–85 (3d Cir. 2000). “This is not an easy burden.” Adams, 204 F.3d at 485.

A plaintiff can carry its burden by showing that monetary damages are legally

unavailable even if success on the merits is ultimately established. See Pennsylvania v.

President United States, 930 F.3d 543, 574 (3d Cir. 2019), rev’d on other grounds sub



2
 Plaintiffs also argue that the Ordinance is preempted by a state fiscal law, Act 42, Fiscal
Code, 72 P. S. § 232-A (“Act 42”), which preempts local regulation of licensed tobacco
dealers. Philadelphia argues that Act 42 violates the Pennsylvania Constitution. As the
District Court noted, we need not decide the issue of Act 42 preemption because the
Ordinance is preempted by Section 301. Cigar Ass’n of Am., 500 F. Supp. at 435 n.5.

                                             11
nom. Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct.

2367 (2020).

       The District Court was underwhelmed by the plaintiffs’ evidence of irreparable

harm, but concluded that they had “done just enough” to show a likelihood of such harm

absent injunctive relief. Cigar Ass’n of Am., 500 F. Supp. 3d at 436. The District Court

noted the plaintiffs’ heavy reliance “on the opinion of Dr. Peter Angelides, who holds a

Doctorate of Philosophy in Economics from the University of Minnesota.” Id. His report

sought to “determine how much tax revenue is implicated by the Ordinance at both the

city and state levels.” Id. The District Court explained his methodology:

       Dr. Angelides first analyzed how many “Tobacco Products Distribution
       Businesses” there are at present. The Ordinance exempts these companies
       from the sales ban, and as a result Dr. Angelides assumes that tax revenues
       from these businesses would be unaffected. Second, Dr. Angelides calculated
       the reduction in state and city taxes by estimating the sales value of cigars
       that have not yet been listed by [Philadelphia] as unrestricted, and
       multiplying sales of those cigars by the applicable tax rates. Dr. Angelides
       concludes that the Ordinance will implicate nearly $70 million dollars of
       cigar sales annually, causing [Philadelphia] to lose $5.3 million dollars in tax
       revenues per year, while the state loses $4.2 million.

Id.

       The District Court summed up Dr. Angelides’s report as a “calculation that the

Ordinance would implicate $70 million dollars of cigar sales annually.” Id. Philadelphia

made several objections to Dr. Angelides’s report; the District Court deemed these

objections “powerful.” Id. The report assumes the number of exempt businesses will

remain constant; that many consumers of flavored tobacco will not purchase unflavored

tobacco as a substitute; that customers will not purchase flavored tobacco outside of



                                             12
Philadelphia; and that new products could not be developed for sale that would be

unrestricted. Id. But “while the exact magnitude of damage to [the plaintiffs] may be

speculative,” the District Court reasoned, “the likelihood of damage is not.” Id. at 437.

And because of Philadelphia’s “Eleventh Amendment immunity” from suit for money

damages, the damages that the plaintiffs would suffer “constitute irreparable injury.” Id.

The District Court thus found that the plaintiffs had satisfied the irreparable harm element

of the preliminary-injunction standard.

       Philadelphia concedes that the plaintiffs “would be unable to later obtain damages

specifically for a violation of Section 301.” Appellants’ Br. 41 (emphasis omitted).

Philadelphia maintains that the reason for the plaintiffs’ inability to recover damages is

that the Pennsylvania Tort Claims Act, 42 Pa. Cons. Stat. §§ 8541–64, does not permit a

damages action, not that Philadelphia has Eleventh Amendment immunity from suit. This

makes sense because Philadelphia, in this case, is not operating as an arm of the

Commonwealth and thus lacks Eleventh Amendment immunity. See Carter v. City of

Philadelphia, 181 F.3d 339, 347–48, 358 (3d Cir. 1999). Regardless, both sides agree that

Philadelphia is immune from having to pay damages if success is established on this

claim. But Philadelphia urges us to overturn the District Court’s irreparable-harm finding

because the threat of damages in the form of lost sales is too speculative to warrant

preliminary injunctive relief. We disagree.

       The District Court’s finding that the plaintiffs would suffer significant,

unrecoverable monetary loss is not clearly erroneous. See Ferring Pharms., Inc. v.

Watson Pharms., Inc., 765 F.3d 205, 210 (3d Cir. 2014) (explaining that the weighing of


                                              13
evidence for purposes of a preliminary-injunction ruling is reviewed for clear error). The

District Court put little weight on the “ipse dixit” of a vice president of one of the

plaintiffs that the Ordinance would “impair Swisher’s goodwill and relationships with

distributors and customers.” Cigar Ass’n of Am., 500 F. Supp. 3d at 437 n.7. But it

determined that Dr. Angelides’s report sufficed to show a high likelihood of significant

economic loss, even if less than $70 million. Id. at 437. On this record, the District

Court’s analysis does not leave a definite and firm conviction that a mistake has been

committed. Thus, we uphold its determination that irreparable harm would result absent

an injunction.

                                       *      *        *

       The District Court did not abuse its discretion in granting a preliminary injunction.

We will therefore affirm the District Court’s order.




                                              14